Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on August 24, 2022 have been received.
Claims 1-15 are pending in this application, claims 1-10 are withdrawn from further consideration, and claims 11-15 are being examined (Also see Restriction/Election below).
	
Restriction/Election:
Applicant's election with traverse of Group III, claims 11-13, in the reply filed on 08/24/2022 is acknowledged. 
Applicant’s election without traverse of the species “a carbon source” as the species of additional compound in the same reply filed on 08/24/2022 is also acknowledged. 

The traversal is on the ground(s) that “the elected Group III (Claims 11-13) is drawn to a product, namely a liquid detergent composition. It is further noted that Groups IV-V (Claims 14-15, respectively) are drawn to uses of the liquid detergent composition of Claim 11. In other words, Groups IV-V are drawn to the process of using the product of Claim 11. Therefore, Unity of Invention Category (2) has been met and restriction is not proper between Group III (product) and Groups IV-V (use of the product of Group III). Rejoining of Groups IV-V with Group III is respectfully requested. Applicant also contends that since Claims 1-2, 4, and 6-8 (Group I) read on the product of Claim 11, that it is improper to restrict these claims from Claim 11. Rejoining of Group, I with Group III is, therefore, respectfully requested.” 
In response to request for rejoinder, claims 14 and claim 15 are rejoined.
Applicant’s further arguments are not found persuasive because as indicated in the Office action mailed on 05/24/2022, Groups I and II of invention lack unity of invention because even though the inventions of these groups require the technical feature of one or several molecule(s) having surface and/or surfactant and/or amphiphilic properties in a weight quantity comprised between 1% and 30% ; one or several preservative(s) in a weight quantity between 0.001% and 10% and bacteria of one or of several pathogenic or undesirable microorganism(s), this technical feature is not a special technical feature as it does not make a contribution over the prior art because it is obvious over Snyder et al. (US 2010/0028314, which is also cited in IDS filed on 6/12/2020) who teach a liquid detergent composition comprising one or several molecule(s) having surface and/or surfactant and/or amphiphilic properties in an amount of 8 wt%; one or several preservative(s) 0.75 wt%, and bacteria of one or of several pathogenic or undesirable microorganism(s) (see for example, paragraphs [0003], [0046],-[0049], [0031]-[0035], [0091], [0100], [0101], [0114, and [0120]). In addition, PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application. Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group (Also, see Office action mailed on 05/24/2022 for further detail). 
The remaining requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/24/2022.

Oath or Declaration:
	Inventor’s Oath or Declaration is missing. 

Objection(s):
a)
Claim 11 is objected to because of the following informalities:  
In claim 11, line 1, delete “de”.
Appropriate correction is required.

b)
The abstract of the disclosure is objected to because of the following informality:
In the abstract, last line delete “Fig. 1”.
Correction is required.  See MPEP § 608.01(b):

c)
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Improper Markush Grouping:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
            (A) all alternatives have a common property or activity; AND
            (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
            (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
            The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
            The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Claim 13 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping in claim 13 reciting “one or more compound(s) chosen from nucleotides, a phytohormone, mineral nitrogen and a carbon source” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
            In this case, nucleotides are organic molecules and are structural units of nucleic acids, while phytohormones are signal molecules produced by plants, mineral nitrogen is a nitrogen bearing mineral, and a carbon source is a compound composed of carbon, as such the alternatives defined by the Markush grouping in claim 13 do not all share both a single structural similarity and a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 11 the recitation “preferably … more preferably at least 10000000 cfu/ml of bacteria” renders the claim indefinite because the intended scope of the claim is unclear.
Suggestion to obviate the rejection: delete “preferably “and “preferably”.

In claim 11 the Markush group “comprising at least 200000 cfu/ml, … at least 1000000 cfu/ml, … at least 10000000 cfu/ml of bacteria“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: In claim 11, line 1, after comprising, insert –bacteria in a concentration selected from the group consisting of--.

In claim 11 the Markush group “nucleotides from SEQ ID NO:1 or from SEQ ID NO:3 and/or from SEQ ID NO:4 and/or from SEQ ID NO:5“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: In claim 11, line 1, after nucleotides, replace “from” –with a nucleotide sequence selected from the group consisting of--.


In claim 13 the Markush group “one or more compound(s) chosen from nucleotides, a phytohormone, mineral nitrogen and a carbon source“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: In claim 13,  is one selected from the group consisting of--. 


In claim 15 the recitation “preferably present … preferably chosen from …” renders the claim indefinite because the intended scope of the claim is unclear.
Suggestion to obviate the rejection: delete “preferably” and “preferably”.

In claim 15 the Markush group “chosen from hospitals, nurseries for young children, nursing homes for the elderly or revalidation, department stores, canteens and kitchens“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: replace “surfaces preferably present in communities, preferably chosen from” with –one or more surface in a place selected from the group consisting of--.
Claim 15 reads “A method for the cleaning of surfaces … , comprising applying the liquid detergent composition of claim 11”, which renders the claim indefinite because from the way claim 15 is written it is unclear to what the claimed composition is being applied to.
Suggestion to obviate the rejection: define the object to which the applying is directed.

Claim 14 recites a use without setting forth any steps, as such claim 14 is indefinite.   
Suggestion to obviate the rejection: delete claim 14.

Rejection under 35 U.S.C. 101, Nonstatutory (Not One of the Four Statutory Categories):
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention in claim 14 is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter (i.e., a process, a machine, a manufacture, or a composition of matter), because claim 14 recites a use of a liquid detergent composition and does not require any step(s) or act(s) to be performed.

Examiner Note:
	Due to the issues explained above, claim 14 is not examinable, because the broadest reasonable interpretation in light of the specification can not be established for this claim.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frodyma (US 2009/0312217 A1, which is also cited in the IDS file don 06/12/2020) in view of SCORE Search Results (Sequence identity searched for SEQ ID NO: 3 in GenCore on 10/07/2022, 3 pages of PDF, also the entire SCORE search results, pages 1-).

Claim Interpretation: 
Specification, page 2, lines 24-28, states:
“A related aspect of the invention relates to the use of the bacteria obtainable by the above method (in particular a bacteria from the group Bacillus amyloliquefaciens and / or a bacteria having at least 75% identity with at least 100 contiguous nucleotides of SEQ ID NO:1, SEQ ID NO:3, SEQ ID NO:4 and / or of SEQ ID NO:5), in a detergent composition, preferably for use in cleaning surfaces and / or floors and / or contact points.”

Thus, for examination purposes and giving the claim its broadest reasonable interpretation in light of the specification, bacteria is being interpreted as bacteria of species Bacillus amyloliquefaciens.
Regarding claim 11, Frodyma teaches a liquid detergent composition comprising at least 200000 cfu/ml, de preferably at least 1000000 cfu/ml, more preferably at least 10000000 cfu/ml of bacteria (a cleaning composition comprising bacterial culture, Bacillus sp., … strains of Bacillus amyloliquefaciens, 105 to 109 cfu/m, and the composition is in liquid form) (See for example,  paragraphs [0001], [0005], [0006], [0045], 0062], [0068], and [0105]).
Regarding claim 12, Frodyma teaches the composition further comprising a preservative (the composition comprising more ingredients … preservatives) (see p. 1 paragraph [0023]).
Regarding claim 13, Frodyma teaches the liquid detergent composition of claim 11 further comprising one or more compound(s) chosen from nucleotides, a phytohormone, mineral nitrogen and a carbon source, the elected species (e.g., glucose) (See for example, p. 8 [0137] Table of culture ingredients including a carbon source/glucose).
Regarding claim 15, Frodyma also teaches a method for the cleaning of surfaces comprising applying the liquid detergent composition (method of washing or cleaning surfaces comprising treating a surface with the composition) (See for example, p. 1 [0024], p. 3 [0064] and p. 6 [0115]).

Although, Frodyma does not explicitly teach bacteria having at in their genome least 100 contiguous nucleotides having at least 75% of identity with at least 100 contiguous nucleotides … from SEQ ID NO:3 (the elected species) (claim 11). 
However, according to SCORE Search Results, before the effective filing date of the invention a bacteria having at in their genome least 100 contiguous nucleotides having at least 75% of identity with at least 100 contiguous nucleotides … from SEQ ID NO: 3 (the elected species) was known and available in the art (See p. 1-3 of Search Results, 100% nucleotide identity, for example, Result No. 1 for a Bacillus amyloliquefaciens having 100% nucleotide identity with SEQ ID NO:3, also pages 26-38 of the SCORE search results, Results having 100% alignment). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been capable of substituting the bacteria (Bacillus amyloliquefaciens) having at in their genome least 100 contiguous nucleotides having at least 75% of identity with at least 100 contiguous nucleotides from SEQ ID NO: 3 for the bacteria in the liquid detergent composition taught by Frodyma with a reasonable expectations of success in providing the claimed liquid detergent composition and the further applying the liquid detergent composition to provide the method of applying said liquid detergent composition. Because, substitution of a bacteria taught by the prior art to be genetically related  (having 100% alignment) for the bacteria in the liquid detergent composition and the method of applying the liquid detergent composition taught by Frodyma would have been obvious. 

Conclusion(s):
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651